Citation Nr: 0827317	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-06 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1973 to July 
2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware. 


FINDING OF FACT

The evidence of record shows that the veteran's sleep apnea 
is related to his active military service.


CONCLUSION OF LAW

Sleep apnea was incurred during military service. 38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002), 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

The veteran is seeking service connection for sleep apnea.  
He contends that this condition began during his active duty 
service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Historically, the veteran served on active duty in the Air 
Force from October 1973 to July 2003.  An inservice treatment 
report dated in May 2000, indicated that the veteran 
requested to be evaluated for sleep apnea due to snoring 
heavily.

A post service VA examination report dated in November 2003, 
noted the veteran's history of heavy snoring.  The report 
indicated that the veteran had not previously been diagnosed 
with sleep apnea.  The report also indicated that the veteran 
slept six hours at night, and napped one hour during the day, 
three times a week.  

A treatment report dated in May 2004, noted the veteran's 
request for an evaluation for possible sleep apnea.  The 
report indicated that the veteran's spouse had noticed his 
gasping for breath while sleeping.  It was also noted that 
veteran did not feel rested after sleeping.  Thereafter, in 
July 2005, the veteran underwent a polysomnogram.  The report 
of this testing concluded with a diagnosis of obstructive 
sleep apnea.

A statement from the veteran's spouse dated in October 2005, 
noted the veteran's long history of snoring, which had grown 
louder.  She indicated that as his snoring increased, the 
veteran began complaining of feeling tired.  She indicated 
that he started to take naps during the day in the mid to 
late 1990s.  

A statement dated in October 2005 from a retired Master 
Sergeant who served with the veteran, noted that he shared 
sleeping quarters with the veteran during service.  He 
indicated that the veteran snored loudly.  He also reported 
that on one occasion in 1997 or 1998, while in Saudi Arabia, 
he became alarmed and woke the veteran up because it appeared 
to him that the veteran had stopped breathing in his sleep.

At a hearing before the Board in May 2008, the veteran 
testified that he first noticed feeling tired in 1996.  He 
indicated that he requested, but did not receive, a sleep 
study during military service.  The veteran's spouse 
testified that she had been married to the veteran for 25 
years.  She indicated that the veteran had always snored, but 
that this condition began to significantly worsen around 
1997.  

After reviewing the evidence of record, the Board finds that 
the veteran's current obstructive sleep apnea cannot be 
reasonably disassociated from this military service.  In 
making this decision, the Board finds the testimony provided 
by the veteran and his spouse concerning the onset of sleep 
apnea symptoms to be credible.  Their testimony is further 
supported by the clinical evidence of record.  There is 
inservice evidence of the veteran requesting an evaluation 
for sleep apnea while in service due to symptoms of sleep 
apnea.  The veteran's complaints of sleep apnea 
symptomatology continued after military retirement.  The 
record reveals that the first time the veteran was able to 
receive proper testing, two years after military retirement, 
the study concluded with a diagnosis of sleep apnea.

Based on the totality of the evidence, and with application 
of the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), 
the Board finds that the veteran currently has sleep apnea 
which was incurred during his active military service.  
Accordingly, service connection for sleep apnea is warranted.


ORDER

Service connection for sleep apnea is granted.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


